DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US 9941752), hereinafter Bell, in view of Mehi et al (US 20070239001), hereinafter Mehi.
Regarding claim 1, Bell teaches a wireless handheld (“the electronic device 108, 110 may include: … mobile phones, smartphones…” [0043]; Fig. 1; “an electronic device 508 to be charged" [0162], Fig. 5) ultrasound system (“wave-based technologies may be used (e.g., ultrasonic, …) to wirelessly transmit the power waves from the transmitter 200 to the receiver.” [0060]. “System 500” [0163]; Figs. 5-6; “the wireless power transmission system 900,” [0209], Fig. 9) comprising: 
an ultrasound front end (“ultrasonic transducers 516” [0163], Fig. 5; “wireless power transmission system 600,” [0174], Fig. 6) to transmit ultrasonic waves into a 
echoes of these pulses from objects in an ultrasound scan region of transducers 
604, 606.” [0176]-[0178], Fig. 6); 
an image processor (“an image processor” [0018]); and 
a power section (“transmitter 102 ...transmitting power waves 104 to generate pocket of energy 112 in a transmission field of the transmitter 102, and receivers coupled to electronic device 108, 110” [0043], Fig. 1. “The system 500 may include transmitters 502,…, a receiver 506, and an electronic device 508 to be charged.” [0162]; “wireless power transmission system 600,” [0174], Fig. 6) coupled to the ultrasound front end (“US pulses 608”, Echoes 610”, Fig. 6) and the image processor, the power section comprising:
 a battery (“battery level information of the electronic devices 108, 110”  [0048]);
 a charging circuit (“receivers” [0043]-[0045], “receiver 506” [0162]) to charge the battery (“The power waves may be transmitted to the receivers within the transmission field of the transmitters… and being converted into useable electrical energy for charging the one or more electronic devices” [0040]; “receivers coupled to or integrated within the one or more electronic devices 108, 110," [0044], Fig. 1); and
 a wireless power transducer (“at least one power converter” [0045]) coupled to the charging circuit to convert wireless power received from an external source into A device including a receiver that is used to convert wireless power “into useable electrical energy” [0040]. “The receiver be an electronic device comprising at least one antenna, at least one rectifying circuit, and at least one power converter, where these components may capture and convert energy from the pocket of energy 112 for powering or charging the electronic device 108, 110, coupled to or comprising the receiver.  Moreover, it should be appreciated that receivers may be an integrated or external component of the electronic device 108, 110, or may otherwise be coupled to an electronic device 108, 110.” [0045], Fig. 1).  
While Bell teaches an image processor to convert the digital data into an image (“the system converts video imaging data captured as analog video signals into video imaging data in digital form" [0236]), Bell does not teach an image processor coupled to the ultrasound front end.
However, Mehi discloses high frequency array ultrasound system, which is analogous art. Mehi teaches an image processor coupled to the ultrasound front end to convert the digital data into an image (“the high frequency ultrasound imaging system” [0313]. “The CPU/signal processing module 3106 is responsible for processing the RF data from the beamformer 3102 for image formation, or Doppler sensing.” [0315]; Fig. 31. “If a dedicated hardware solution is chosen for the signal processing module 3106, it can be implemented with high performance CPUs.  Optionally it can be implemented with digital signal processing chips (DSPs).  One type of DSP which may be used is of 
Therefore, based on Mehi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bell to have an image processor coupled to the ultrasound front end to convert the digital data into an image, as taught by Mehi, in order to facilitate ultrasound imaging (Mehi: Abstract). In the combined invention of Bell and Mehi, a power section is coupled to the ultrasound front end and the image processor.
Regarding claim 2, Bell modified by Mehi teaches the wireless handheld ultrasound system of claim 1.
 Bell teaches that the ultrasound front end comprises a transmitter (602, [0175], Fig. 6) to generate an electrical transmit waveform (“transmitter 102 ...transmitting power waves 104 to generate pocket of energy 112 in a transmission field of the transmitter 102,” [0043], Fig. 1; “wave-based technologies may be used (e.g., ultrasonic, …) to wirelessly transmit the power waves from the transmitter 200 to the receiver.” [0060]; “transmitter (Tx) 602.” [0175], Fig. 6); and an ultrasound transducer (604, [0175], Fig. 6) coupled to receive the electrical transmit waveform and generate therefrom ultrasonic waves for transmission into the subject (“the ASIC and/or sensor processor of 
Tx 602 communicates commands to, and receives data from, ultrasound transducer 
604 (left transducer; "UT-L") and ultrasound transducer 606 (right transducer; "UT-R") using Serial-Peripheral-Interface (SPI) interface.” [0175]; “receiving echoes of these 

Additionally, Bell modified by Mehi teaches that the ultrasound front end comprises: a transducer port (Mehi: transducer ports” [0093]); 
a transmit/receive switch (Mehi: “TX/RX Switch”, [0038] - [0039]; Figs. 20-21) to convey the electrical transmit waveform to the transducer port during a transmit mode (Mehi: “FIG. 20 is a schematic diagram of a TX/RX Switch and Pulser and related circuitry” [0038]. “FIG. 21 is a schematic diagram of an alternative embodiment of a TX/RX Switch and Pulser and related circuitry;” [0039]; “the transmit beamformer component of the beamformer module 3102 may comprise high voltage pulser drivers for all 256 elements of the exemplary array, and a switching mechanism which connects a subset of transmit waveform generators to the appropriate drivers/array elements.  This optional embodiment uses 256 TX/RX switches for protection of the receiver inputs” [0320]); and 
an ultrasound transducer coupled to receive the electrical transmit waveform from the transducer port and generate therefrom ultrasonic waves for transmission into the subject (Mehi: “The transducer may also comprise an array of piezoelectric elements which can be electronically steered using variable pulsing and delay mechanisms.  The processing system according to various embodiments of the present invention may include multiple transducer ports for the interface of one or more transducers" [0093]).  


Regarding claim 3, Bell modified by Mehi teaches the wireless handheld ultrasound system of claim 1.
` Bell teaches that the ultrasound transducer converts ultrasonic echoes received from the subject into an electrical signal (“receiving echoes of these pulses from objects in an ultrasound scan region of transducers 604, 606.” [0176]. “UT-R 604 may communicate echo data 620 to Tx 602 based on the echoes 614 previously received" [0177]; “ultrasound processing for ultrasound transducers" [0179]. “Each transducer detects the amplitude and elapsed time of received echoes." [0182]; Fig. 6. Because echo data are communicated, they are converted into an electrical signal [0177]).  
Additionally, Bell modified by Mehi teaches that the ultrasound front end further comprises: 
a receiver (Mehi: “ADC” with a “receive channel” [0095]) to receive the electrical signal from the transmit/receive circuit during a receive mode and convert the electrical signal into the digital data (Mehi: “The system can further comprise one or more signal 
Therefore, based on Mehi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bell and Mehi to have the ultrasound front end further comprises: a receiver to receive the electrical signal from the transmit/receive circuit during a receive mode and convert the electrical signal into the digital data, as taught by Mehi, in order to facilitate ultrasound imaging (Mehi: Abstract). 

Regarding claim 4, Bell modified by Mehi teaches the wireless handheld ultrasound system of claim 1.
 Bell teaches a communication interface to transmit the image to a backend processor (“The multiple transmitters may be configured to communicate with each other directly through a wired means, or communicate to each other through a backend wireless server, to share the image data captured by each of the transmitters.  The backend wireless server may by a server computer comprising a processor capable of performing communication between the multiple transmitters." [0109]).
Regarding claim 5, Bell modified by Mehi teaches the wireless handheld ultrasound system of claim 1.
 Bell teaches a communication interface (“output to the display unit.” [0086]) to transmit the image to an external display unit (“A display unit of the wireless power transmission system may include a cathode ray tube (CRT) display, liquid crystal display (LCD), plasma, or light emitting diode (LED) display. A graphics subsystem may 
Regarding claim 6, Bell modified by Mehi teaches the wireless handheld ultrasound system of claim 5.
Additionally, Bell modified by Mehi teaches that the communication interface is configured to transmit the image to the external display unit via a wireless path (Mehi: “This bus, and all buses specified in this description can also be implemented over a wired or wireless network connection. The bus 113, and all buses specified in this description can also be implemented over a wired or wireless network connection and each of the subsystems, including … a display adapter 109, a display device 111,… can be contained within one or more remote computing devices 114a,b,c at physically separate locations, connected through buses of this form, in effect implementing a fully distributed system.” [0070]).  
Therefore, based on Mehi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bell and Mehi to have the communication interface configured to transmit the image to the external display unit via a wireless path, as taught by Mehi, in order to facilitate ultrasound imaging in a fully distributed system (Mehi: [0070]).  
Regarding claim 7, Bell modified by Mehi teaches the wireless handheld ultrasound system of claim 5.
Additionally, Bell modified by Mehi teaches that the communication interface is configured to transmit the image to the external display unit via a wired path (Mehi: 
Therefore, based on Mehi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bell and Mehi to have the communication interface configured to transmit the image to the external display unit via a wired path, as taught by Mehi, in order to facilitate ultrasound imaging in a fully distributed system (Mehi: [0070]).  
Regarding claim 8, Bell modified by Mehi teaches the wireless handheld ultrasound system of claim 1.
Bell teaches that the wireless power transducer is coupled to receive acoustic energy from the external source via the ultrasound front end (“wave-based technologies may be used (e.g., ultrasonic, …) to wirelessly transmit the power waves from the transmitter 200 to the receiver. In an alternative embodiment using ultrasound for transmitting power waves, the antennas 202 are configured as transducers, and other components may be modified to accommodate the differences between RF and ultrasound transmission and reception.   ” [0060]).
Regarding claim 11, Bell modified by Mehi teaches the wireless handheld ultrasound system of claim 1.
Bell teaches that the charging circuit is configured to communicate with the external power source via a wireless path (“A receiver may comprise a communications component that may communicate various types of data with the transmitter 102, such as data indicating the receiver's position or location with respect to the transmitter 102. The communications component may be include circuitry that enables the receiver to communicate with the transmitter 102 by transmitting communication signals over a wireless protocol. Non-limiting examples of such a wireless protocol used by the communications component may include Bluetooth.RTM., BLE, Wi-Fi, NFC, and the like” [0048]).
Regarding claim 12, Bell modified by Mehi teaches the wireless handheld ultrasound system of claim 1.
Bell teaches that the charging circuit is configured to communicate to the external power source a power level of the battery (“The communications component may be include circuitry that enables the receiver to communicate with the transmitter 102 by transmitting communication signals over a wireless protocol. Non-limiting examples of such a wireless protocol used by the communications component may include Bluetooth.RTM., BLE, Wi-Fi, NFC, and the like. Other examples of data that the communications component may include … battery level information of the electronic devices 108, 110” [0048]).
Regarding claim 19, Bell modified by Mehi teaches the wireless handheld ultrasound system of claim 1.
.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bell and Mehi as applied to claim 1, and further in view of Son et al (US 9444283), hereinafter, Son.
Regarding claim 9, Bell modified by Mehi teaches the wireless handheld ultrasound system of claim 1.
 Bell as modified by Mehi further does not teach that the wireless power transducer receives wireless power from the external source via induction.
However, Son discloses a method and apparatus for wirelessly charging multiple wireless power receivers, which is analogous art. Son teaches that the wireless power 
when an electromagnetic induction method is adopted by the wireless power transmitter 100, the distances between the wireless power transmitter 100 and the plurality of the wireless power receivers 110-1, 110-2, to 110-n may be 10 cm or less.” Col. 3, l. 8-12).
Therefore, based on Son’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bell and Mehi to have the wireless power transducer that receives wireless power from the external source via induction, as taught by Son, in order to facilitate short-range wireless charging (Son: Col. 3, l. 8-12).
Regarding claim 13, Bell modified by Mehi and Son teaches the wireless handheld ultrasound system of claim 1.
Bell as modified by Mehi further does not teach that the charging circuit is configured to communicate to the external power source an estimated charging time of the battery.
However, Son discloses a method and apparatus for wirelessly charging multiple wireless power receivers, which is analogous art. Son teaches that the charging circuit is configured to communicate to the external power source an estimated charging time of the battery (“Additionally, the wireless power transmitter 100 may include a display, for displaying respective states of the wireless power receivers 110-1, 110-2, to 110-n, based on the respective messages received from the wireless power receivers 110-1, 110-2, to 110-n. The wireless power transmitter 100 may also display an estimate of a 
Therefore, based on Son’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bell and Mehi to have the charging circuit that is configured to communicate to the external power source an estimated charging time of the battery, as taught by Son, in order to facilitate wireless charging (Son: Col. 3, l. 29-36).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bell and Mehi as applied to claim 1, and further in view of Clevenger et al (US 8024012), hereinafter, Clevenger.
Regarding claim 10, Bell modified by Mehi teaches the wireless handheld ultrasound system of claim 1.
 Bell as modified by Mehi further does not teach that the charging circuit is configured to continuously charge the battery to a predetermined maximum when the wireless power transducer is receiving wireless power from the external source.
However, Clevenger discloses intelligent wireless power charging system, which is analogous art. Clevenger teaches that the charging circuit is configured to continuously charge the battery to a predetermined maximum (“when battery level reaches to its upper limit, the IBCS stops the charging.” Col. 3, l. 20-36) when the wireless power transducer is receiving wireless power from the external source (“The present invention provides an Intelligent Battery Charging System (hereon called IBCS) 
Therefore, based on Clevenger’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bell and Mehi to have the charging circuit that is configured to continuously charge the battery to a predetermined maximum when the wireless power transducer is receiving wireless power from the external source, as taught by Clevenger, in order to have a battery always maintained at a proper charge level (Clevenger: Col. 3, l. 20-26).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bell and Mehi as applied to claim 1, and further in view of Leabman (US 10128699), hereinafter, Leabman.
Regarding claim 20, Bell modified by Mehi and Son teaches the wireless handheld ultrasound system of claim 1.
Bell as modified by Mehi further does not teach that the charging circuit is configured to communicate to the external power source a requested wireless power charging schedule.

Therefore, based on Leabman’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bell and Mehi to have the charging circuit that is configured to communicate to the external power source a requested wireless power charging schedule, as taught by Leabman, in order to facilitate wireless charging (Leabman: Col. 11, l. 54-58).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bell and Mehi as applied to claim 1, and further in view of Song (US 20200127501), hereinafter, Song.
Regarding claim 14, Bell modified by Mehi teaches the wireless handheld ultrasound system of claim 1.
 Bell as modified by Mehi further does not teach that the charging circuit is configured to communicate to the external power source a requested wireless power level.
However, Song discloses wireless power transmission apparatus for wireless charging, which is analogous art. Song teaches that the charging circuit is configured to communicate to the external power source a requested wireless power level (“That is, 
Therefore, based on Song’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bell and Mehi to have the charging circuit that is configured to communicate to the external power source a requested wireless power level, as taught by Song, in order to facilitate providing required power to a wireless device (Song: [0228]).
Regarding claim 18, Bell modified by Mehi teaches the wireless handheld ultrasound system of claim 1.
 Bell as modified by Mehi further does not teach that the charging circuit is configured to communicate to the external power source a requested wireless power type. 
However, Song discloses wireless power transmission apparatus for wireless charging, which is analogous art. Song teaches that the charging circuit is configured to communicate to the external power source a requested wireless power type (“A plurality of transmission coils belonging to different categories may be installed in a single wireless power transmission apparatus to support a wireless power reception apparatus that makes a request for various types of power.” [0030]).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bell, Mehi, and Song as applied to claim 14, and further in view of Song (US 20200127501), hereinafter, Song, and Son et al (US 9444283), hereinafter, Son.
Regarding claim 15, Bell modified by Mehi and Song teaches the wireless handheld ultrasound system of claim 14.
Additionally, Bell modified by Mehi and Song teaches that the requested power level is 5W (Song: “a request for first power (e.g., 5 W)” [0228]).
Therefore, based on Song’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bell, Mehi, and Song to have the requested power level of 5W, as taught by Song, in order to facilitate providing required power to a wireless device (Song: [0228]).
Bell as modified by Mehi and Song further does not teach that the requested power level is 5W when the wireless handheld ultrasound system is less than 10cm from the external power source.

Therefore, based on Son’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bell, Mehi, and Song to have the wireless handheld ultrasound system at a distance that is less than 10cm from the external power source, as taught by Son, in order to facilitate the use of an electromagnetic induction method (Son: Col. 3, l. 8-12). In the combined invention of Bell, Mehi, Song, and Son the requested power level is 5W when the wireless handheld ultrasound system is less than 10cm from the external power source.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Mehi, and Song as applied to claim 14, and further in view of Zeine et al (US 20170358950), hereinafter, Zeine.
Regarding claim 16, Bell modified by Mehi and Song teaches the wireless handheld ultrasound system of claim 14.
Bell as modified by Mehi and Song further does not teach that the requested power level 50mW when the wireless handheld ultrasound system is between 2 and 3 meters from the external power source.
The 50mW is in the “less than 0.1 W” power interval) when the wireless handheld ultrasound system is a few meters from the external power source (“Another expected advantage is that the disclosed technology can transmit power to a client that is close to the transmitter (e.g., a few centimeters) or far from the transmitter (e.g., a few meters).” [0031]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In the instant case, the claimed range of between 2 and 3 meters overlaps with the range of a few meters disclosed by Zeine. MPEP 2144.05 - Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions (E9_R-10.2019).
Therefore, based on Zeine’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bell, Mehi, and Song to have the requested power level 50mW when the wireless handheld ultrasound system is between 2 and 3 meters from the external power source, as taught by Zeine, in order to facilitate transmission of power to a client that is far from the transmitter (Zeine: [0031]).
Regarding claim 17, Bell modified by Mehi and Song teaches the wireless handheld ultrasound system of claim 14.

However, Zeine discloses wireless power transmission for near and far field applications, which is analogous art. Zeine teaches that the requested power level is 5mW (the power request signal indicated the client received a small amount of power (e.g., less than 0.1 W)," [0028]. The 5mW is in the “less than 0.1 W” power interval) when the wireless handheld ultrasound system is a few meters from the external power source (“Another expected advantage is that the disclosed technology can transmit power to a client that is close to the transmitter (e.g., a few centimeters) or far from the transmitter (e.g., a few meters).” [0031]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In the instant case, the claimed range of greater than three meters overlaps with the range of a few meters disclosed by Zeine. MPEP 2144.05 - Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions (E9_R-10.2019).
Therefore, based on Zeine’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bell, Mehi, and Song to have the requested power level of 5mW when the wireless handheld ultrasound system is greater than three meters from the external power source, as taught by Zeine, in order to facilitate transmission of power to a client that is far from the transmitter (Zeine: [0031]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793